Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  CLOVER COFFIE, ELIJAH SMITH, and
  SHANTE LEGRAND, each individually and
  on behalf of all others similarly situated;     Case No. 19-cv-80730-RS

           Plaintiffs,                            CLASS ACTION

  vs.                                             Hon. Rodney Smith

  FLORIDA CRYSTALS CORPORATION,
  a Delaware corporation;
  SUGAR CANE GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation;
  UNITED STATES SUGAR CORPORATION,
  a Delaware corporation;
  OKEELANTA CORPORATION, a Delaware corporation;
  OSCEOLA FARMS CO., a Florida corporation;
  SUGARLAND HARVESTING Co.,
  a Florida not for profit corporation;
  TRUCANE SUGAR CORPORATION,
  a Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation;
  J & J AG PRODUCTS, INC., a Florida corporation;
  and Does 1-50;

        Defendants
  ___________________________________________________

           AMENDED REPLY (CLERICAL CORRECTION ONLY) IN SUPPORT OF
           MOTION OF DEFENDANTS UNITED STATES SUGAR CORPORATION,
        INDEPENDENT HARVESTING, INC., SUGARLAND HARVESTING CO., SUGAR
            CANE GROWERS COOPERATIVE OF FLORIDA, TRUCANE SUGAR
                    CORPORATION, AND J & J AG PRODUCTS, INC.
         TO DISMISS PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 2 of 17



            Plaintiffs’ opposition (“Opp.”) fails to identify any legal basis to compel sugar growers to

  use Plaintiffs’ preferred farming method instead of the longstanding practice of pre-harvest

  burning, which is authorized by the Florida legislature and strictly regulated by the Florida Forest

  Service. Plaintiffs confirm that they made little effort to plausibly trace their alleged injuries to

  any particular Defendant(s) but instead filed suit against anyone they identified as performing

  burns anywhere in, around, or adjacent to the so-called “Affected Area.” Plaintiffs seek to avoid

  the Right to Farm Act (“RTFA”) based primarily on an inapplicable exception that applies to

  sanitary nuisances involving human and animal waste. Plaintiffs also offer no principled basis to

  distinguish Flo-Sun, Inc. v. Kirk, 783 So.2d 1029 (Fla. 2001), which makes clear that Plaintiffs’

  claim for injunctive relief is barred by the primary jurisdiction doctrine.1

                                               ARGUMENT

  I.        Plaintiffs Lack Article III Standing.

            Plaintiffs concede that Article III standing requires that “‘there must be a causal connection

  between the injury and the conduct complained of—the injury has to be fairly traceable to the

  challenged action of the defendant.’” Opp. at 5 (quoting In re Takata Airbag Prods. Liab. Litig.,

  396 F. Supp. 3d 1101, 1119 (S.D. Fla. 2019)). Plaintiffs also do not dispute that they must trace

  their alleged injuries to each Defendant and cannot rely on absent class members. In their response,

  Plaintiffs primarily argue that Defendants are attempting to equate Article III standing with the

  tort concept of proximate causation, which they are not required to prove at the pleading stage.

  Opp. at 1, 5-7. That is false. Defendants challenge Article III standing, not proximate causation.

  Even at the pleading stage, Plaintiffs are required to allege sufficient facts (taken as true) to

  plausibly trace their alleged injuries to each Defendant. See, e.g., Spokeo, Inc. v. Robins, 136 S.



  1
      The undersigned Defendants also join in Parts III and IV of Florida Crystal’s reply brief.

                                                      1
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 3 of 17



  Ct. 1540, 1547 (2016) (“Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly …

  allege facts demonstrating’ each element [of Article III standing].”).

         As Defendants’ Motion demonstrated, Plaintiffs fail to allege facts tracing their alleged

  injuries to each Defendant. Plaintiffs allege that they own property or reside in “close proximity

  to many of Defendants’ sugarcane fields.” Am. Compl. ¶¶ 7-9 (emphasis added). They make no

  effort to trace alleged injuries to any particular Defendant(s), let alone all of them. For example,

  Plaintiffs do not identify the location of a single pre-harvest burn by any Defendant and its

  proximity to their properties (let alone the weather/wind conditions that day). Plaintiffs offer these

  sparse allegations despite the fact that information on every pre-harvest burn is readily available

  through the Florida Forest Service, which issues permits for each individual burn. Plaintiffs appear

  to concede that they have that information through FOIA requests. Opp. at 6. Yet Plaintiffs make

  no allegations concerning any particular burns by any particular Defendant(s).

         To meet the traceability requirement, Plaintiffs largely rely on a vague allegation that

  “‘black snow’ is known to travel for miles.” Am. Compl. ¶ 52; Opp. at 7-8. Plaintiffs allege no

  facts concerning what “is known” or by whom, but in any event, the so-called “Affected Area”

  covers approximately 675 square miles, including “the towns of Belle Glade, South Bay, Pahokee,

  Clewiston, Moore Haven, and others.” Am. Compl. ¶¶ 1, 6; see Ex. 1 (map illustrating areas at

  issue).2 By their own admission, Plaintiffs sued everyone who they identified performing pre-

  harvest sugarcane burns not only in the “Affected Area,” but “around[] and adjacent” to it as well.

  Opp. at 6. Plaintiffs have not come close to alleging facts that plausibly trace their alleged injuries

  to each Defendant’s actions over that vast (and uncertain) area. A conclusory, boilerplate allegation



  2
    The Court may take judicial notice of the map on a Rule 12(b)(6) motion, which plots the
  township and range areas identified in the Amended Complaint (at ¶ 6). Tesoro Refining & Mktg.
  Co. v. City of Long Beach, 334 F. Supp. 3d 1031, 1042 (C.D. Cal. 2017) (collecting cases).

                                                    2
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 4 of 17



  that all Defendants are responsible (Compl. ¶ 56) is insufficient.3

         Plaintiffs contend that any traceability problem is cured because they attempted to sue

  everyone engaged in pre-harvest burning and, therefore, their alleged injuries are purportedly “not

  the result of the independent action of some third party not before the court.” Opp. at 6 (citing

  Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 162 (4th Cir. 2000)).4

  But Defendants are aware of no authority (and Plaintiffs cite none) allowing a plaintiff to sue an

  entire industry only to sort out later who actually is connected to their injuries. See, e.g., Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 563 (2007) (“a complaint must allege facts” stating a claim

  “before proceeding to discovery”); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th

  Cir. 1997) (“‘Discovery … is not a device to enable a plaintiff to make a case when his complaint

  has failed to state a claim’”). And Plaintiffs simply ignore the confounding effect of wildfires and

  of permitted, prescribed burns not associated with sugar harvesting.

         Plaintiffs’ reliance on S.F. Baykeeper v. W. Bay Sanitary Dist., 791 F. Supp. 2d 719, 748-

  49 (N.D. Cal. 2011), and Maine People’s Alliance v. Holtrachem Mfg. Co., L.L.C., 211 F. Supp.

  2d 237, 253 (D. Me. 2002), is misplaced. Each of those cases involved discharges into water bodies

  where plaintiffs’ members used downstream waters. It was in that context that those courts held


  3
    Plaintiffs now assert that a pre-harvest burn has effects “tens of miles away.” Opp. at 3. Plaintiffs
  attach a study that purports to have analyzed some air monitoring data in Belle Glade (within the
  “Affected Area”) and Delray Beach (“at least 40 miles away”). Id. at 8 n.5. While Defendants do
  not endorse the study or its findings, on its face, the study undercuts Plaintiffs’ assertion. See Opp.
  Ex. A at 55 (finding a “typically negative” “correlation between particle levels measured at Belle
  Glades and Delray Beach,” “indicating that the sources of the [particulate matter] at the two sites
  were indeed different”).
  4
    Although Plaintiffs claim to have named every entity engaged in pre-harvest cane burning (Opp.
  at 6), the Amended Complaint alleges otherwise. See Am. Compl. ¶ 22 (“Defendants DOES 1-50
  include as of yet unknown entities that at all relevant times have conducted … burning of sugarcane
  fields and sugarcane waste material, that damaged Named Plaintiffs and Class Members”).
  Moreover, Plaintiffs do not purport to have named every entity that has performed a prescribed
  burn around the “Affected Area” (of which pre-harvest sugarcane burning is only a subset).

                                                     3
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 5 of 17



  that organizational plaintiffs were not required to “‘pinpoint the origins of particular molecules’”

  but instead could “show that a defendant discharges a pollutant that causes or contributes to the

  kinds of injuries alleged in the specific geographic area of concern.” S.F. Baykeeper, 791 F. Supp.

  2d at 749. But as Plaintiffs concede, they still must demonstrate “‘a ‘substantial likelihood’ that

  the [Defendants’] conduct caused the harm.’” Opp. at 7 (citing Maine People’s Alliance, 211 F.

  Supp. 2d at 253). Here, Plaintiffs’ “specific geographic area of concern” covers approximately 675

  square miles and the delivery system is variant winds—not a confined water body with a

  unidirectional flow. Plaintiffs have not alleged any facts to demonstrate a “substantial likelihood”

  that everyone who engages in pre-harvest burning anywhere in, around, or adjacent to that

  “Affected Area” caused or contributed to their alleged injuries.

  II.    All Of Plaintiffs’ Claims Are Barred By Florida’s Right To Farm Act.

         Even if Plaintiffs have Article III standing, all of their claims are barred by Florida’s RTFA,

  which protects longtime farm operations from nuisance and similar claims like those asserted here.

  Plaintiffs have not identified any basis for piercing the RTFA’s protections.

         A.      The RTFA’s Exceptions Do Not Apply.

         Plaintiffs primarily argue that the RTFA does not provide “absolute immunity” and that

  their claims are exempt. Opp. at 11-12. Plaintiffs cite the RTFA’s exceptions for some particular

  nuisances, particularly subpart (1)’s reference to “dangerous waste materials, or gases”:

         1. The presence of untreated or improperly treated human waste, garbage, offal,
         dead animals, dangerous waste materials, or gases which are harmful to human
         health or animal life.

         2. The presence of improperly built or improperly maintained septic tanks, water
         closets, or privies.

         3. The keeping of diseased animals which are dangerous to human health, unless
         such animals are kept in accordance with a current state or federal disease control
         program.


                                                   4
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 6 of 17




         4. The presence of unsanitary places where animals are slaughtered, which may
         give rise to diseases which are harmful to human or animal life.

  Fla. Stat. § 823.14(4)(a)(1)-(4).

         Nothing in section 823.14(4)(a) purports to carve out smoke or other air emissions from

  the RTFA. To the contrary, “farm operations” covered by the RTFA expressly include “the

  generation of noise, odors, dust, and fumes,” as well as “the application of chemical fertilizers,

  conditioners, insecticides, pesticides, and herbicides.” Fla. Stat. § 823.14(3)(b); see Am. Compl.

  ¶¶ 64-70 (alleging that “pesticides … migrate as part of the ‘black snow’”).

         While section 823.14(4)(a)(1) refers to “dangerous waste materials, or gases,” all four

  exceptions in section 823.14(4)(a) plainly focus on sanitary issues related to improper handling of

  human and animal waste. The phrase “dangerous waste materials, or gases” must be interpreted in

  that context. See, e.g., Fl. Dep’t of Revenue v. James B. Pirtle Const. Co., 690 So.2d 709, 711 (Fla.

  Ct. App. 1997) (explaining the “familiar tenet of statutory construction” ejusdem generis: “where

  the enumeration of specific things is followed by a more general word or phrase, the general phrase

  is construed to refer to a thing of the same nature as the preceding specific things”).

         The RTFA’s legislative history confirms that the legislature modeled these exceptions after

  Fla. Stat. § 386, which addresses “Sanitary Nuisances.” SB 547, Senate Staff Analysis and

  Economic Impact Statement at 2 (Feb. 4, 1982) (“Provisions of chapter 386, F.S. … which create

  a public nuisance for sanitary reasons are specifically enumerated….”) (Ex. 2). Indeed, Fla. Stat.

  § 386.041(1)(a)-(d) contains a nearly identical list of sanitary nuisances.

         There is one critical difference between the RTFA exceptions and Chapter 386. Chapter

  386 expressly includes “air pollutants” and “noisesome odors” as sanitary nuisances:

         (1)     The following conditions … shall constitute prima facie evidence of
                 maintaining a nuisance injurious to health:


                                                    5
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 7 of 17




         (a)     Untreated or improperly treated human waste, garbage, offal, dead animals,
                 or dangerous waste materials from manufacturing processes harmful to
                 human or animal life and air pollutants, gases, and noisesome odors which
                 are harmful to human or animal life.

  Fla. Stat. § 386.041(1)(a) (emphasis added). This same language is conspicuously absent from the

  RTFA exception. Id. § 823.14(4)(a)(1). Because the RTFA’s exceptions are based on Chapter 386,

  the inclusion of “air pollutants” and “noisesome odors” as nuisances in Chapter 386 but not the

  RTFA must be given effect. See Headley v. City of Miami, 215 So.3d 1, 9 (Fla. 2017) (“[U]nder

  the principle of expressio unius, est exclusion alterius, … ‘the mention of one thing implies the

  exclusion of another.’”); In re K.B.L.V., 176 So.3d 297, 300-01 (Fla. Ct. App. 2015) (explaining

  that “statutes must be read as a whole” and that “‘the judicial interpreter [is] to consider the entire

  text, in view of its structure and of the physical and logical relation of its many parts”).

         Accordingly, Plaintiffs have not shown that their claims are exempt from the RTFA. Like

  all prescribed burning, pre-harvest sugarcane burning is statutorily authorized by the Florida

  legislature under Fla. Stat. § 590.125 and administered by the Florida Forest Service under Fla.

  Admin. Code § 5I.2.006. If the legislature wished to exempt smoke and any air emissions from

  prescribed burning from the RTFA, they certainly knew how to do so. They did not.

         B.      All Of The RTFA’s Elements Are Satisfied.

         Defendants’ Motion (at 9-10) demonstrated that the RTFA applies and that the Amended

  Complaint makes no attempt to allege otherwise. In particular: (i) pre-harvest burning is a “farm

  operation”; (ii) pre-harvest burning is a “generally accepted agricultural and management

  practice”; and (iii) there is no allegation that pre-harvest burning was a nuisance to Plaintiffs or

  anyone else at the time of any Defendant’s established date of operations. Fla. Stat. § 823.14(4)(a).

         Plaintiffs do not dispute that pre-harvest burning is a “farm operation” covered by the



                                                    6
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 8 of 17



  RTFA. See Fla. Stat. § 823.14(3)(b) (defining “farm operation”).

         Plaintiffs say pre-harvest burning is not “generally accepted” because it falls under the

  RTFA’s exceptions. Opp. at 12-13. As shown above, however, pre-harvest burning is not exempt

  from the RTFA. Otherwise, Plaintiffs merely assert that “green harvesting” is “superior.” Opp. at

  17-18. But even accepting Plaintiffs’ allegations as true (and they are not),5 the RTFA does not

  require farmers to use whatever method plaintiffs deem “superior.” See, e.g., State v. Walls, 356

  So. 2d 294, 296 (Fla. 1978) (“The function of this Court is to interpret the law and is neither to

  legislate nor determine the wisdom of the policy of the Legislature”). The RTFA only requires that

  farmers use generally accepted methods, and pre-harvest burning easily qualifies. Pre-harvest

  burning even pre-dates the RTFA. Plaintiffs cannot escape their own allegations that pre-harvest

  burning dates back to at least the 1930s, has various benefits, and is authorized by statute and

  regulated by the Forest Service. Br. at 9-10; Am. Compl. ¶¶ 44-47.

         Finally, Plaintiffs do not allege that pre-harvest burning was a nuisance to anyone at the

  time of any Defendant’s established date of operations. Plaintiffs ask the Court to infer from their

  allegations about today’s practices that pre-harvest burning “has been and would always be” a

  nuisance (Opp. at 13), but Plaintiffs ignore that States enacted right to farm laws “‘to protect

  agricultural producers from nuisance actions that result from the encroachment of residential

  development onto traditionally agricultural lands.’” Riddle v. Lanser, 421 P.3d 35, 46 (Alaska

  2018). As a result, it is improper to simply assume—with no supporting factual allegations—that

  a condition that is an alleged nuisance today was necessarily also a nuisance decades ago.




  5
   Plaintiffs find it “interesting[]” that “Defendants make no attempt to discredit green harvesting
  as an un-acceptable practice.” Opp. at 13. Of course, as Plaintiffs certainly know, a motion to
  dismiss is not the time and place for factual disputes. Defendants strongly dispute that so-called
  “green harvesting” is a viable or beneficial harvesting technique in South Florida.

                                                   7
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 9 of 17



         C.      The RTFA Applies To All Of Plaintiffs’ Claims.

         Courts consistently reject attempts to plead around right to farm laws by creatively pleading

  nuisance claims as other causes of action. Br. at 10 (citing Himsel v. Himsel, 122 N.E.3d 935, 945

  (Ind. Ct. App. 2019), Ehler v. LVDVD, L.C., 319 S.W.3d 817, 823-24 (Tex. Ct. App. 2010),

  Rancho Viejo LLC v. Tres. Amigos Viejos LLC, 123 Cal. Rptr. 479, 488 (Cal. Ct. App. 2002)).

  Plaintiffs argue this case is different because they were really creative by pleading “far more

  diverse claims” than Himsel, Ehler, and Rancho Viejo. Opp. at 14. That argument should be

  rejected. Just like in those cases, the RTFA’s protections would be “eviscerate[d]” if Plaintiffs’

  relabeled claims were allowed to proceed. Ehler, 319 S.W.3d at 823-24.

  III.   Plaintiffs’ Claim For Injunctive Relief Must Be Dismissed Because It Is Subject To
         The Florida Forest Service’s Primary Jurisdiction Over Pre-Harvest Burn Permits.

         The undersigned Defendants limited their primary jurisdiction argument to Plaintiffs’

  request to enjoin pre-harvest burning in the “Affected Area”—as opposed to claims for monetary

  damages. Br. at 2-3, 11-15. That was the distinction made in Kirk, 783 So. 2d at 1033 n.2,

  Lombardozzi v. Taminco US Inc., 2016 WL 4483856, at *1-4 (N.D. Fla. Aug. 24, 2016), and

  Swartout v. Raytheon, 2008 WL 2756577, at *3 (M.D. Fla. July 14, 2008)). Plaintiffs have not

  established any basis for a different result here.

         Plaintiffs devote most of their opposition to a strawman argument that the undersigned

  Defendants are not making—e.g., that Plaintiffs’ damages claims are barred by the primary

  jurisdiction doctrine. For example, Plaintiffs argue that Kirk allowed “‘private damages claims,

  which were not stayed.’” Opp. at 16 (emphasis added by Plaintiffs). Plaintiffs also quote at length

  from Sher v. Raytheon Corp., 2008 WL 2756570, at *3 (M.D. Fla. July 14, 2018), a companion

  case to Swartout, which rejected a primary jurisdiction challenge to claims seeking “damages for

  the loss of use and decrease in property value caused by the contaminants.” The court explained


                                                       8
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 10 of 17



   that the Florida Department of Environmental Protection “does not possess the authority to

   determine damages in a private right of action” and declined to “defer determination of damages”

   to the FDEP. Id. at *2-3 (emphasis added); accord Swartout, 2008 WL 2756577, at *2-3. While

   these cases may support private damages claims, they confirm that Plaintiffs’ broad request for

   injunctive relief improperly encroaches on the role of state regulators.

          Plaintiffs’ attempts to distinguish Kirk are unavailing. Plaintiffs repeatedly assert that they

   are not attempting to enjoin the Florida Forest Service from issuing burn permits, but rather seeking

   to enjoin Defendants from seeking permits in the first place. Opp. at 2, 17. But the same was true

   in Kirk. Like here, the Kirk plaintiffs brought suit against companies engaged in sugar cane

   cultivation, harvesting, and processing, not against state regulators. Kirk, 783 So. 2d at 1032. Like

   here, the Kirk plaintiffs sought injunctive relief enjoining all pre-harvest burning (among other

   practices). Br. Ex. D at p. 6. The Florida Supreme Court rejected the Kirk plaintiffs’ claims for

   injunctive relief, finding that “it is abundantly apparent that the comprehensive legislative scheme

   established to deal with environmental concerns is aptly suited to address the complex technical

   issues that may arise in this case” and that “[t]hese are not simple, routine matters which may be

   easily understood by trial judges and juries.” Kirk, 783 So. 2d at 1040.

            Plaintiffs also place heavy reliance on the fact that Kirk involved public nuisance claims.

   Opp. at 5. Tellingly, however, Plaintiffs never explain why Kirk’s primary jurisdiction analysis

   would not apply to their putative class action seeking to enjoin all pre-harvest burning—the exact

   relief at issue in Kirk. The primary jurisdiction doctrine applies “when a party seeks to invoke the

   original jurisdiction of a trial court by asserting an issue which is beyond the ordinary experience

   of judges and juries, but within an administrative agency’s special competence.” Kirk, 783 So. 2d

   at 1037. Kirk’s analysis does not change simply because Plaintiffs chose to label their nuisance



                                                    9
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 11 of 17



   claims “private” rather than “public” but seek the same injunctive relief.

          Indeed, Plaintiffs mislabeled their nuisance claims. “As a rule, [public] nuisance affects the

   public at large, or such of them as may come into contact with it, while a private nuisance affects

   the individual or a limited number of individuals only.” 38 Fl. Jur. 2d Nuisances § 5 (1982)

   (emphasis added); accord State v. SCM Glidco Organics Corp., 592 So. 2d 710, 717 (Fla. Ct. App.

   1991), abrogated on other grounds by Kirk, 783 So. 2d at 1031-32 (same); Prior v. White, 180 So.

   347, 355 (Fla. 1938) (“[P]ublic nuisance affects the public. It is such an inconvenience or

   troublesome offense as annoys the whole community, in general, and not merely some particular

   person. A private nuisance is a private wrong done to an individual and must be redressed by

   private action.”). Here, Plaintiffs allege that the population of the “Affected Area” exceeds 40,000

   people across three counties and that “a substantial majority of those people have been affected by

   Defendants’ wrongful conduct” (Am. Compl. ¶ 125)—which is a public nuisance claim.

          Plaintiffs question (at 17) whether the Forest Service has expertise in pre-harvest burning,

   suggesting its burn program is aimed at preventing wildfires. But the Forest Service is responsible

   for the safety of pre-harvest burning and protecting any nearby residents. The Service has long

   plotted proposed burns before issuing permits “to protect public health and safety” and avoid any

   “potential problems with the smoke” (Br. Ex. A), and recently issued regulations for pre-harvest

   burning confirm that goal. Br. Exs. B-C. If Plaintiffs believe the Service is not performing its job

   correctly, Plaintiffs must exhaust their administrative remedies with the Service. Kirk, 783 So. 2d

   at 1038. Plaintiffs’ request for injunctive relief should be dismissed, as Kirk requires.

                                             CONCLUSION

          The Amended Complaint should be dismissed with prejudice.




                                                    10
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 12 of 17



   Dated: December 11, 2019            Respectfully submitted,

                                       By: /s/ Gregor J. Schwinghammer, Jr.
                                       Gregor J. Schwinghammer, Jr.
                                       Florida Bar No. 90158
                                       Brian M. McPherson
                                       Florida Bar No. 735541
                                       GUNSTER, YOAKLEY & STEWART, P.A.
                                       777 South Flagler Drive, Suite 500 East
                                       West Palm Beach, FL 33401
                                       Telephone: (561) 655-1980
                                       Facsimile: (561) 655-5677
                                       gschwinghammer@gunster.com
                                       bmcpherson@gunster.com

                                       By: /s/ Eugene K. Pettis
                                       Eugene K. Pettis
                                       Florida Bar No. 508454
                                       HALICZER PETTIS & SCHWAMM, P.A.
                                       100 SE 3rd Avenue
                                       Seventh Floor,
                                       Fort Lauderdale, FL 33394
                                       Telephone: (954) 523-9922
                                       Facsimile: (954) 522-2512
                                       service@hpslegal.com

                                       Mark Ter Molen
                                       Timothy S. Bishop
                                       MAYER BROWN LLP
                                       71 South Wacker Drive
                                       Chicago, IL 60606
                                       Telephone: (312) 782-0600
                                       Facsimile: (312) 701-7711
                                       mtermolen@mayerbrown.com
                                       tbishop@mayerbrown.com

                                       Counsel for Defendants U.S. Sugar Corporation,
                                       Independent Harvesting, Inc., and Sugarland
                                       Harvesting Co.




                                        11
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 13 of 17



                                        By: /s/ Gary V. Perko
                                        Gary K. Hunter
                                        Florida Bar No. 949779
                                        Gary V. Perko
                                        Florida Bar No. 855898
                                        Mohammad O. Jazil
                                        Florida Bar No. 72556
                                        HOPPING GREEN & SAMS, P.A.
                                        119 S. Monroe Street, Suite 300
                                        Tallahassee, FL 32301
                                        Telephone: (850) 222-7500
                                        Facsimile: (850) 224-8551
                                        garyh@hgslaw.com
                                        garyp@hgslaw.com
                                        mjazil@hgslaw.com

                                        David J. Abbey
                                        Florida Bar No. 228222
                                        Jennifer J. Kennedy
                                        Florida Bar No. 517267
                                        ABBEY, ADAMS, BYELICK & MUELLER,
                                        LLP
                                        3201 U.S. Highway 19 South, 9th Floor
                                        St. Petersburg, Florida 333711
                                        Telephone: (727) 821-2080
                                        Facsimile: (727) 822-3970
                                        dabbey@abbeyadams.com
                                        kennedy@abbeyadams.com

                                        Counsel for Defendant Sugar Cane Growers
                                        Cooperative of Florida

                                        By: /s/ Forrest L. Andrews
                                        Mark A. Hendricks
                                        Florida Bar No. 768146
                                        Forrest L. Andrews
                                        Florida Bar No. 17782
                                        LYDECKER DIAZ
                                        1221 Brickell Avenue, 19th Floor
                                        Miami, Florida 33131
                                        Telephone: (305) 416-3180
                                        Facsimile: (305) 416-3190
                                        mah@lydeckerdiaz.com
                                        fla@lydeckerdiaz.com

                                        Counsel for Defendant


                                        12
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 14 of 17



                                                  Trucane Sugar Corporation

                                                  By: /s/ Andrew S. Connell, Jr.
                                                  Andrew S. Connell, Jr.,
                                                  Florida Bar No. 038430
                                                  LITCHFIELD CAVO, LLP
                                                  600 Corporate Drive Suite 600
                                                  Ft. Lauderdale, Florida 33334
                                                  Telephone: 954/689-3000
                                                  Facsimile: 954/689-3001
                                                  connell@litchfieldcavo.com

                                                  Counsel for Defendant J & J Ag Products, Inc.


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

   using the CM/ECF system sending a notice of electronic filing to counsel on the attached service

   list on December 11, 2019.

                                                       /s/ Gregor J. Schwinghammer, Jr.
                                                       GREGOR J. SCHWINGHAMMER




                                                  13
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 15 of 17



                                           SERVICE LIST
                        Coffie, et al. v. Florida Crystals Corporation, et al.
                                     Case No. 19-CV-80730-RS


    Joseph C. Schultz, Esq.                             Zachary West, Esq.
    The Berman Law Group                                The Berman Law Group
    P.O. Box 272789                                     P.O. Box 272789
    Boca Raton, FL 33427                                Boca Raton, FL 33427
    Telephone: (561) 826-5200                           Telephone: (352) 514-3791
    Facsimile: (561) 826-5201                           Email: service@thebermanlawgroup.com;
    Email: service@thebermanlawgroup.com;               zwest@thebermanlawgroup.com
    jschulz@thebermanlawgroup.com                       Attorneys for Plaintiffs
    Attorneys for Plaintiffs

    Matthew T. Moore, Esq.                              Mark R. Ter Molen, Esq.
    The Berman Law Group                                Timothy S. Bishop, Esq.
    P.O. Box 27289                                      Mayer Brown LLP
    Boca Raton, FL 33427                                71 South Wacker Drive
    Telephone: (561) 826-5200                           Chicago, IL 60606
    Facsimile: (561) 826-5201                           Telephone: (312) 701-7307
    Email: mmoore@thebermanlawgroup.com;                Facsimile: (312) 706-9115
    service@thebermanlawgroup.com                       Email: mtermolen@mayerbrown.com;
    Additional Counsel for Plaintiffs                   tbishop@mayerbrown.com
                                                        Attorneys for Defendants United States
                                                        Sugar Corporation, Sugarland
                                                        Harvesting Co., and Independent
                                                        Harvesting, Inc.
                                                        Pro Hac Vice

    Gregor J. Schwinghammer, Jr., Esq.                  Eugene K. Pettis, Esq.
    Brian M. McPherson, Esq.                            Haliczer Pettis & Schwamm, P.A.
    Gunster Yoakley & Stewart, P.A.                     One Financial Plaza, Seventh Floor
    777 South Flagler Drive, Suite 500 East             100 SE 3rd Avenue
    West Palm Beach, FL 33401                           Fort Lauderdale, FL 33394
    Telephone: (561) 655-1980                           Telephone: (954) 523-9922
    Facsimile: (561) 655-5677                           Facsimile: (954) 522-2512
    Email: gschwinghammer@gunster.com,                  service@hpslegal.com
    bmcpherson@gunster.com                              cmarr@hpslegal.com
    Attorneys for Defendants United States Sugar        Co-Counsel for Defendants United States
    Corporation, Sugarland Harvesting Co., and          Sugar Corporation, Sugarland
    Independent Harvesting, Inc.                        Harvesting Co., and Independent
                                                        Harvesting, Inc.
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 16 of 17



    Jennifer J. Kennedy, Esq.                       Gary K. Hunter, Esq.
    Abbey, Adams, Byelick & Mueller, L.L.P.         Gary V. Perko, Esq.
    3201 U.S. Highway 19 South, 9th Floor           Mohammad O. Jazil, Esq.
    St. Petersburg, FL 33711                        Hopping Green & Sams, P.A.
    Telephone: (727) 821-2080                       119 S. Monroe Street, Suite 300
    Facsimile: (727) 822-3970                       Tallahassee, FL 32301
    Email: ServiceJKennedy@AbbeyAdams.com           Telephone: (850) 222-7500
    Attorneys for Defendant Sugar Cane Growers      Facsimile: (850) 224-8551
    Cooperative of Florida                          Email: ghunter@hgslaw.com;
                                                    gperko@hgslaw.com; mjazil@hgslaw.com;
                                                    angelinan@hgslaw.com;
                                                    jenniferm@hgslaw.com;
                                                    mandyf@hgslaw.com
                                                    Attorneys for Defendant Sugar Cane
                                                    Growers Cooperative of Florida

    Jennifer A. McLoone, Esq.                       Mark D. Anstoetter, Esq.
    Shook, Hardy & Bacon L.L.P.                     David Brent Dwerlkotte, Esq.
    Citigroup Center, Suite 3200                    Shook, Hardy & Bacon L.L.P.
    201 S. Biscayne Blvd.                           2555 Grand Blvd.
    Miami, FL 33131                                 Kansas City, MO 64108
    Telephone: (305) 358-5171                       Telephone: (816) 474-6550
    Facsimile: (305) 358-7470                       Facsimile: (816) 421-5547
    Email: jmcloone@shb.com                         Email; manstoetter@shb.com;
    Attorneys for Defendants Florida Crystals       dbdwerlkotte@shb.com
    Corporation, Osceola Farms Co., and Okeelanta   Attorneys for Defendants Florida
    Corporation                                     Crystals Corporation, Osceola Farms
                                                    Co., and Okeelanta Corporation
                                                    Pro Hac Vice
Case 9:19-cv-80730-RS Document 109 Entered on FLSD Docket 12/11/2019 Page 17 of 17



    Joseph P. Klock, Jr., Esq.                      David S. Dee, Esq.
    Rasco Klock Perez Nieto PL                      Gardner, Bist, Bowden, Bush, Dee, LaVia &
    2555 Ponce de Leon Blvd., Suite 600             Wright, P.A.
    Coral Gables, FL 33134                          1300 Thomaswood Drive
    Telephone: (305) 467-7100                       Tallahassee, FL 32308
    Facsimile: (305) 675-7707                       Telephone: (850) 385-0070
    Email: jklock@rascoklock.com                    Facsimile: (850) 385-5416
    Attorneys for Defendants Florida Crystals       Email: ddee@gbwlegal.com
    Corporation, Osceola Farms Co., and Okeelanta   Attorneys for Defendants Florida Crystals
    Corporation                                     Corporation, Osceola Farms Co., and
                                                    Okeelanta Corporation

    Mark A. Hendricks, Esq.                         Andrew S. Connell, Jr., Esq.
    Forrest L. Andrews, Esq.                        Litchfield Cavo, LLP
    Lydecker Diaz, LLC                              600 Corporate Drive, Suite 600
    1221 Brickell Avenue, 19th Floor                Fort Lauderdale, FL 33334
    Miami, FL 33131                                 Telephone: (954) 689-3000
    Telephone: (305) 416-3180                       Facsimile: (954) 689-3001
    Facsimile: (305) 416-3190                       Email: Connell@litchfieldcavo.com;
    Email: mah@lydeckerdiaz.com;                    deatley@litchfieldcavo.com
    fla@lydeckerdiaz.com; ih@lydeckerdiaz.com;      Attorneys for Defendant J & J AG
    adl@lydeckerdiaz.com                            Products, Inc.
    Attorneys for Trucane Sugar Corporation
